Judgment unanimously modified in the exercise of discretion and matter remitted .to the County Court of Wyoming County for further proceedings in accordance with the following memorandum: While the record provides ample support for the defendant’s conviction of violating section 230.30 of the Penal Law, we are of the opinion that institutional confinement is not necessary at this time. It appears that the defendant, who has no prior criminal record, can, under the peculiar circumstances present, obtain the necessary guidance and rehabilitation through probation supervision. The execution of defendant’s sentence is suspended and she is placed on probation for a term not to exceed five years upon terms and conditions to be imposed by the County Court pursuant to section 65.10 of the Penal Law. (Appeal from judgment of Wyoming County Court convicting defendant of criminally selling a dangerous drug, fourth degree.) Present — Del Vecchio, J. P., Marsh, Witmer, Gabrielli and Moule, JJ.